Title: To James Madison from James B. Reynolds, 18 November 1818
From: Reynolds, James B.
To: Madison, James


Sir,
Clarksville, Ten, 18th. Novr. 1818.
Among the most noble exertions of my soul was the occasion which allowed me the honour of your acquaintance. It Cost me much Since. Put down, my feelings Wounded, and my prospects worse than when I first started. But with your permission I may Still make it a source of pleasure and delight in conversing with you at this distance.
The late purchase from the Chickasaw nation has Opened a grand field for Speculation. And will be the means of making Tennessee an important State in the Union. I am told the people are beginning to move across the Tennessee River in all directions already. In consequence of this purchase it is said the legislature of this State will be Conven’d.
There is nothing new. I am happy to find you still Continue your useful labours for the benefit of mankind. Agriculture is the most noble Subject of all. Long may you enjoy life and health to See your efforts realiz’d. The true principles of farming has been much neglected in the old States; and in this Country they have as yet been seldom brought into operation. And the reason is, I suppose the fertility of the soil and the difficulty of Clearing the forest. What is call’d the barrens, is Our best farming land, and there are now many of your rich farmers in Virginia Settling upon them. In this soil it is usual for two plants of Tobacco to make one pound. I am now a farmer in miniture. This Season I cultivated Some tobacco and Indian Corn. But the difficulty I had with the Worms was prodigious. They carried off at least one eighth of the Crop. This has been an universal complaint throughout the Western Country. Corn Crops are very plentiful, but in Consequence of the great demand at New-Orleans and our southern neighbours it will be high. It is now 9/pr. Bushel at the heap. Tobacco is at $6. and it is expected will Command 7 at the whare house.
Be pleased to present my best respects to Mrs. Madison and Mr. Todd. I have the honour to remain with the most Sincere regard & esteem Sir, your most oblig’d And affectionate friend
J. B. Reynolds.
